                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

STEPHEN ALAN MACOMBER,

              Petitioner,

              v.                                     CASE NO. 19-3012-SAC

RON BAKER, Warden,
Lansing Correctional Facility,

              Respondent.

                               MEMORANDUM AND ORDER

       Petitioner, a state prisoner, filed this pro se petition for writ of habeas corpus under 28

U.S.C. § 2241. Petitioner challenges his prison disciplinary proceedings while incarcerated at

the Lansing Correctional Facility in Lansing, Kansas. Petitioner seeks to have his disciplinary

conviction reversed and remanded or vacated.

I. Factual Background

       On December 22, 2016, Petitioner received a Disciplinary Report (“DR”) for Threatening

and Intimidating and Disruptive Behavior. (Doc. 1–1, at 5.) The sworn DR provides that:

              On 12/22/16 at approximately 0513 hours I (CSI Cawthorn) was at
              L-210 in response to a medical emergency that had been called by
              Offender Macomber 44362. While I was at the cell Offender
              Macomber stated saying that I had better get the full response team
              [here] because some “shit” was going to happen when the door
              opened. As I was at the cell door I was directing other offenders to
              lock down. Offender Macomber began yelling at the other
              offenders encouraging to not to lock down and to set this “shit”
              off. Fortunately, the other offenders did not listen to Offender
              Macomber. Based on the above facts I (CSI Cawthorn) am
              charging Offender Macomber with 44-12-306, Threatening and
              Intimidating a Class I Offense, 44-12-318 Disruptive Behavior a
              Class II Offense.

Id. The DR shows that Petitioner received a copy of the DR on December 22, 2016, at 0809. Id.



                                                1
       Petitioner’s attachments show that prior to the hearing, he requested two witnesses at his

Disciplinary Hearing—a staff witness and an inmate witness. (Doc. 1–1, at 17.) The request

form shows that the staff witness was to testify that she was unable to identify which of the two

inmates in the cell made a threatening comment. Id. The inmate, Petitioner’s cellmate, would

testify that Petitioner never made any threatening statements. Sgt. Johnson commenced the

hearing on December 28, 2016, and questioned Petitioner and allowed Petitioner’s cellmate to

testify. Petitioner’s cellmate testified that Petitioner did not make the threatening statements, but

Petitioner alleges that when the cellmate started to testify that he was actually the one that made

the statements, the hearing officer would not let him finish his statement and “failed to indicate

so in the disciplinary record.” Id. at 3. Petitioner waived his right to call the staff witness, and

the hearing was continued to the next day in order to hear the testimony of the 3rd shift officers

who were present at the cell where the incident occurred. Id. at 3, 17. On December 29, 2016,

Lt. McGuire conducted the rest of the hearing, allowing Sgt. Cawthorn and Petitioner to testify.

The second 3rd shift officer, who Petitioner states was his staff witness, did not testify.

Petitioner was found guilty of the disciplinary violations and received a fine and privilege

restrictions. See Doc. 1–1, at 10 (record of testimony).

II. Analysis

       To obtain habeas corpus relief, an inmate must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S. C. § 2241(c)(3).

While § 2241 does not contain an express exhaustion requirement, Tenth Circuit precedent

requires a state prisoner challenging the execution of his sentence pursuant to 28 U.S.C. § 2241

to exhaust available state court remedies prior to filing a federal habeas petition. See Hamm v.

Saffle, 300 F.3d 1213, 1216 (10th Cir. 2002) (citing Montez v. McKinna, 208 F.3d 862, 866 (10th



                                                 2
Cir. 2000). Respondent acknowledges that Petitioner has exhausted his state court remedies.

(Doc. 12, at 3.)

        Habeas claims made under § 2241 are reviewed de novo. Walck v. Edmondson, 472 F.3d

1227, 1235 (10th Cir. 2007).1 “[W]hat is needed in order for § 2254(d) to apply is a state court

adjudication on the merits of a claim challenging a state conviction and/or sentence brought

forth by an individual in state custody.” Id. at 1234–35 (emphasis added) (“The deferential

standard of review contained within § 2254 is . . . only properly invoked when an individual in

state custody collaterally attacks the validity of a state conviction and/or sentence.”); see also

Leatherwood v. Allbaugh, 861 F.3d 1034, 1042 (10th Cir. 2017) (reviewing state court’s denial

of claims under § 2241 de novo and finding the standard less demanding than § 2254(d)) (citing

Phillips v. Court of Common Pleas, Hamilton Cty., 668 F.3d 804, 810 (6th Cir. 2012) (“[H]abeas

petitions governed by § 2241 are not subject to the heightened standards contained in

§ 2254(d)”); Martinez v. Caldwell, 644 F.3d 238, 242 (5th Cir. 2011) (“The deferential standard

afforded to state court decisions, which is specifically articulated in § 2254, is not included in the

text of § 2241.”)). Accordingly, the undersigned declines to apply § 2254’s deferential standard

to this § 2241 action.



1
  But see Henderson v. Scott, 260 F.3d 1213, 1215 (10th Cir. 2001) (“Although we analyze Mr. Henderson’s claim
under § 2241, we still accord deference to the [Oklahoma Court of Criminal Appeals’] determination of the federal
constitutional issue.”); Gilkey v. Kansas Parole Bd., 318 F. App’x 620, 621 (10th Cir. 2008) (unpublished); Brown
v. Ulibarri, 298 F. App’x 746, 748–49 (10th Cir. 2008) (unpublished) (citing and applying the 28 U.S.C. § 2254(d)
deferential standard of review to state prisoner’s challenge under § 2241 to state court decisions regarding
withholding and forfeiture of good time credits); Preble v. Estep, 190 F. App’x 697 (10th Cir. 2006) (unpublished)
(applying the deferential standard in 28 U.S.C. § 2254(d) to a state prisoner’s habeas petition under 28 U.S.C. §
2241 challenging a disciplinary conviction); Branham v. Workman, Civil No. 05-6222, 2006 WL 950656, *1 (10th
Cir. Apr. 13, 2006) (unpublished) (“applying the deferential standard required by 28 U.S.C. § 2254(d), (e)(1)” in a
habeas petition arising under § 2241 for a disciplinary conviction); Aquiar v. Tafoya, 95 F. App’x 931, 932 (10th
Cir. 2004) (unpublished)(in habeas petition under § 2241 challenging disciplinary conviction stating that the
applicable standard is “set forth under 28 U.S.C. § 2254(d)”); Watters v. Ray, 175 F. App’x 212, 214 n. 1 (10th Cir.
2006) (unpublished) (noting agreement with the district court’s determination that the standard in 28 U.S.C. §
2254(d)(1) would apply . . . to a state inmate’s habeas petition under § 2241 for challenge to a disciplinary
conviction).

                                                         3
       Petitioner alleges that he was denied due process at his disciplinary hearing: 1) because

his bifurcated disciplinary proceeding had two Disciplinary Hearing Officers (“DHOs”)

presiding over the hearing and the DHO rendering the decision did not hear the testimony of

Petitioner’s witness; 2) when the testimony of his witness was restricted by the first DHO; and 3)

because the DHOs were not impartial because Petitioner previously had physical altercations

with both DHOs.

       A prisoner’s due process rights are limited. “Prison disciplinary proceedings are not part

of a criminal prosecution, and the full panoply of rights due a defendant in such proceedings

does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). An inmate receives due process

in conjunction with an institutional disciplinary proceeding if he is given: “(1) advance written

notice of the disciplinary charges; (2) an opportunity, when consistent with institutional safety

and correctional goals, to call witnesses and present documentary evidence in his defense; and

(3) a written statement by the factfinder of the evidence relied on and the reasons for the

disciplinary action.” Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454

(1985) (citations omitted). If these protections are provided and there is “some evidence” to

support the resolution of the disciplinary charge, then the Due Process Clause’s procedural

requirements have been satisfied. Id.; Mitchell v. Maynard, 80 F.3d 1433, 1445 (10th Cir. 1996)

(noting that the scope of a court’s due process review of a prison disciplinary proceeding is

limited to determining whether Wolff’s requirements are met and there is some evidence to

support the decision).

       Petitioner does not allege that he did not receive advance written notice of the

disciplinary charge, or a written statement of the evidence relied on and the reasons for any

disciplinary action. Although Petitioner acknowledges that he waived his right to call his staff



                                                4
witness, and that his inmate witness (his cellmate) was allowed to testify, he alleges that his

cellmate was not allowed to finish his testimony. Petitioner alleges that his cellmate would have

testified that he was the one who made the statements in question. The witness request form,

however, only sets forth that the cellmate’s testimony will be that Petitioner did not make

threatening statements. (Doc. 1–1, at 17.)

          The Court does not find that Petitioner’s due process rights were violated when the

testimony of his cellmate was restricted. To provide due process, prison officials must give an

inmate facing disciplinary proceedings the opportunity “to call witnesses and present

documentary evidence in his defense when permitting him to do so will not be unduly hazardous

to institutional safety or correctional goals.” Wolff, 418 U.S. at 566. “[A] prisoner cannot

maintain a due process claim for failure to permit witness testimony unless he also shows that the

testimony ‘would have affected the outcome of his case.’” Bird v. Pacheco, 729 F. App’x 627,

630–31 (10th Cir. 2018) (unpublished) (citing Chesson v. Jaquez, 986 F.2d 363, 366 (10th Cir.

1993)).

          “The scope of a prisoner’s right to call and confront witnesses is committed to the sound

discretion of prison officials” and prison officials must make the determination on an individual

basis. Ramer v. Kerby, 936 F.2d 1102, 1104 (10th Cir.1991). In Wolff, the Supreme Court

recognized that “the unrestricted right to call witnesses from the prison population carries

obvious potential for disruption,” stating that:

                 We should not be too ready to exercise oversight and put aside the
                 judgment of prison administrators. It may be that an individual
                 threatened with serious sanctions would normally be entitled to
                 present witnesses and relevant documentary evidence; but here we
                 must balance the inmate’s interest in avoiding loss of good time
                 against the needs of the prison, and some amount of flexibility and
                 accommodation is required. Prison officials must have the
                 necessary discretion to keep the hearing within reasonable limits


                                                   5
              and to refuse to call witnesses that may create a risk of reprisal or
              undermine authority, as well as to limit access to other inmates to
              collect statements or to compile other documentary evidence.
              Although we do not prescribe it, it would be useful for the
              Committee to state its reason for refusing to call a witness, whether
              it be for irrelevance, lack of necessity, or the hazards presented in
              individual cases. Any less flexible rule appears untenable as a
              constitutional matter, at least on the record made in this case. The
              operation of a correctional institution is at best an extraordinarily
              difficult undertaking. Many prison officials, on the spot and with
              the responsibility for the safety of inmates and staff, are reluctant
              to extend the unqualified right to call witnesses; and in our view,
              they must have the necessary discretion without being subject to
              unduly crippling constitutional impediments. There is this much
              play in the joints of the Due Process Clause, and we stop short of
              imposing a more demanding rule with respect to witnesses and
              documents

Wolff, 418 U.S. at 566-567.

       “Prison officials are not required to make a written record of the reasons for granting or

denying a prisoner’s request to call or confront a particular witness.” Ramer, 936 F .2d at 1104.

Instead, all that due process requires is for prison officials to make the decision to permit or

prohibit an inmate from calling or confronting a particular witness on a case-by-case basis

according to legitimate penological considerations. Id. at 1104-1105; see also K.A.R. 44-13-

403(n) (request to call a witness may be denied or the testimony reasonably and fairly restricted

under certain circumstances).

       Petitioner also alleges that the DHOs were not impartial because he had a physical

altercation with each one in the past. Petitioner does not elaborate on the prior incidents, or

suggest that they relate to his DR at issue in this case. “An impartial decisionmaker is a

fundamental requirement of due process” and “should be decided on a case-by-case basis.”

Gwinn v. Awmiller, 354 F.3d 1211, 1220 (10th Cir. 2004) (citations omitted).          Moreover,

“‘because honesty and integrity are presumed on the part of a tribunal, there must be some



                                               6
substantial countervailing reason to conclude that a decisionmaker is actually biased with respect

to factual issues being adjudicated.’” Id. (quoting Tonkovich v. Kansas Bd. of Regents, 159 F.3d

504, 518 (10th Cir.1998)).      Instead, a due process violation occurs only when the facts

demonstrate “the risk of unfairness is intolerably high.” Gwinn, 354 F.3d at 1220 (citation

omitted); see also Green v. Dorrell, 969 F.2d 915, 919 (10th Cir. 1992) (“[A]dverse rulings

against a litigant cannot in themselves form the appropriate grounds for disqualification.”).

       In light of this standard, Petitioner’s bare allegations impugning the DHOs’ impartiality

do not overcome the presumption that they acted with honesty and integrity at the hearing.

Petitioner’s allegations of bias are wholly speculative and conclusory, and he fails to support his

claim with any specific factual allegations. Petitioner has failed to allege facts sufficient to

demonstrate the risk of unfairness was intolerably high or the existence of actual bias. Petitioner

does not allege that either DHO was involved in the investigation of the DR or in the prosecution

of the case. See generally Wolff, 418 U.S. at 592 (Marshall, J., concurring) (“[D]ue process is

satisfied as long as no member of the disciplinary board has been involved in the investigation or

prosecution of the particular case, or has any other form of personal involvement in the case.”)

Therefore, Petitioner’s claim that his due process rights have been violated based on the alleged

bias of the hearing officers is without merit and denied.

       The Court finds that Petitioner received all of the due process required by Wolff and he

has failed to show that the DHOs were not impartial. Petitioner has likewise failed to show that

having two DHOs conduct his hearing violated due process.              The procedure for inmate

disciplinary hearing sis set out in K.A.R. 44-13-101, and provides in part that “[c]ontinuances

and recesses of the hearing may be granted,” and “[a]ll stages of the disciplinary hearing shall be

conducted by a hearing officer appointed by the warden.” K.A.R. 44-13-101(h) and (j). The



                                                 7
regulations also provide that “[o]ne or more impartial hearing officers shall be appointed by the

warden to conduct disciplinary hearings at each department-operated facility,” and that hearing

officers must receive training and “[a] person who is the reporting officer, investigator, or a

witness in a case shall not be the hearing officer in that case.” K.A.R. 44-13-105(b). Petitioner

has pointed to nothing in the regulations or case law that would prohibit a continuance of the

hearing or the use of a different hearing officer. Petitioner has not alleged that the second DHO

did not review the record prior to making his decision.

       The Court also finds that there was some evidence to support the disciplinary decision.

When reviewing whether the evidence was sufficient in the context of a prison disciplinary

proceeding, the sole question is whether there was “some evidence” supporting the DHO’s

decision:

               [T]he requirements of due process are satisfied if some evidence
               supports the decision by the prison disciplinary [hearing officer] to
               revoke good time credits. This standard is met if “there was some
               evidence from which the conclusion of the administrative tribunal
               could be deduced . . ..” Ascertaining whether this standard is
               satisfied does not require examination of the entire record,
               independent assessment of the credibility of witnesses, or weighing
               of the evidence. Instead, the relevant question is whether there is
               any evidence in the record that could support the conclusion
               reached by the disciplinary board.

Hill, 472 U.S. at 455-56 (quoting United States ex rel. Vajtauer v. Comm’r, 273 U.S. 103, 106

(1927)) (emphasis added). The decision may be upheld even if there is only “meager” evidence

to support it. Id. at 457; Mitchell v. Maynard, 80 F.3d 1433, 1445 (10th Cir. 1996). The DR and

the reporting officer’s testimony provide “some evidence” to support the disciplinary decision.

See Longstreth v. Franklin, 240 F. App’x 264, 267 (10th Cir. 2007) (unpublished) (finding that

inmate’s prison disciplinary proceeding due process claim “fails because the incident report was

‘some evidence.’”).


                                                8
       Under Rule 11(a) of the Rules Governing Section 2254 Cases in the United States

District Courts, “[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Because the Court denies the Petition, the Court

must decide whether to issue a certificate of appealability. A certificate of appealability should

issue “only if the applicant has made a substantial showing of the denial of a constitutional

right,” and the Court identifies the specific issue that meets that showing.           28 U.S.C.

§ 2253(c)(2) and (3). A petitioner can satisfy this standard by demonstrating that “reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong,” or that the issues presented in the petition are “adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463

U.S. 880, 893 (1983), superseded in part by 28 U.S.C. § 2253).

       Here, the Court declines to issue a certificate of appealability. Nothing suggests that the

Court’s rulings in this case are debatable or incorrect, and no record authority suggests that the

Tenth Circuit would resolve this case any differently. While it declines to issue the certificate,

the Court notes that Petitioner may not appeal the denial of a certificate but he still may seek a

certificate of appealability from the Tenth Circuit. See Rules Governing Section 2254 Cases,

Rule 11(a).

       IT IS THEREFORE ORDERED BY THE COURT that the Petition is denied.

       IT IS FURTHER ORDERED that a certificate of appealability is denied.

       IT IS SO ORDERED.

       Dated this 23rd day of August, 2019, at Topeka, Kansas.

                                                    s/ Sam A. Crow
                                                    Sam A. Crow
                                                    U. S. Senior District Judge



                                                9
